



Exhibit A
Tier Level
Tier I Participants
Tier II Participants
Chief Executive Officer
Chief Financial Officer*
General Counsel*
Chief Human Resources Officer
Chief Information Officer
Business Unit Presidents



Termination Multipliers and Periods


Participation Tier
Non-COC Multiplier
Non-COC Period
COC Multiplier
COC Period
I
1.5
18 months
2
24 months
II
1
12 months
1.5
18 months



*Termination Multipliers and Periods for David G. Rice and Jay Goldbaum, the
Corporation’s existing Chief Financial Officer and General Counsel,
respectively, shall be as follows:
Participation Tier
Non-COC Multiplier
Non-COC Period
COC Multiplier
COC Period
*
1
12 months
2
24 months





1